Citation Nr: 0319827	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  98-08 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for the 
service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




REMAND

On April 11, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Please contact the veteran at the 
following address:

	[redacted]
	[redacted]
	[redacted]

2.  Ask the veteran to identify all VA 
and non-VA health care providers who have 
treated him for low back strain during 
the period from September 1998 to the 
present.  Obtain records from each health 
care provider the veteran identifies. 

3.  Request the following records 
concerning the veteran from the Social 
Security Administration:  a copy of the 
decision awarding Social Security 
benefits to the veteran and copies of the 
medical records on which the decision was 
based.

4.  The veteran must be notified that VA 
examinations will be scheduled for him 
and advised, in bold type, that failure 
to report for any scheduled VA 
examinations may adversely affect the 
outcome of his claim.

He should be notified, in bold type, that 
the governing regulation provides that 
failure to report without good cause for 
a VA examination(s) in conjunction with a 
claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. § 
3.655 (2001); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

5.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded special orthopedic 
and neurologic examinations by an 
orthopedic surgeon and a neurologist or 
other appropriate available specialists 
including on a fee basis if necessary for 
the purpose of ascertaining the current 
nature and extent of severity of his low 
back disability. 

6.  The VA medical facility scheduling 
the appointments must attach to the 
claims file copies of the notice to the 
veteran showing the date and time of his 
appointments for medical examinations and 
the addresses to which the notice was 
sent.

7.  The claims file, and copies of the 
criteria under Diagnostic Codes 5292, 
5293(both old and amended), 5295 and 38 
C.F.R. §§ 4.40, 4.45, 4.59, must be made 
available to and reviewed by each 
examiner prior and pursuant to conduction 
and completion of the examinations.  The 
examiners must annotate the examination 
reports that the claims file was in fact 
made available for review in conjunction 
with the examinations.  
The examinations should include any 
special diagnostic tests, including nerve 
conduction studies that are deemed 
necessary for an accurate assessment.

The examiners should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion, and 
comment on the functional limitations, if 
any, caused by the veteran's low back 
disability in light of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59.

It is requested that the examiners 
provide explicit responses to the 
following questions:

(a) Does the service-connected low back 
disability involve only the joint 
structure, or does it also involve the 
muscles and nerves?

(b) Does the service-connected low back 
disability cause weakened movement, 
excess fatigability, and incoordination, 
and if so, can the examiners comment on 
the severity of these manifestations on 
the ability of the veteran to perform 
average employment in a civil occupation? 
If the severity of these manifestations 
cannot be quantified, the examiners must 
so indicate.
(c) With respect to subjective complaints 
of pain, the examiners are requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected low back 
disability, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected low back disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected low back 
disability.

(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected low 
back disability, and if such overlap 
exists, the degree to which the non-
service connected problem creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected low back 
disability.  If the functional impairment 
created by the non-service connected 
problem can not be dissociated, the 
examiners should so indicate.

The examiners must be requested to 
express an opinion as to whether 
peripheral neuropathy found on 
examination(s), or any other disorder(s) 
found on examination of the back, is/are 
secondary or part and parcel of the 
service-connected lumbosacral strain.  
The examiners must also express an 
opinion as to the impact of the service-
connected low back disability on the 
ability of the veteran to perform 
substantially gainful work.

Any opinions expressed by the orthopedic 
and neurologic examiners must be 
accompanied by a complete rationale.

8.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





